RENDERED: SEPTEMBER 24, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-1057-MR

JEFFREY GEORGE                                                        APPELLANT


                  APPEAL FROM CARTER CIRCUIT COURT
v.                 HONORABLE DAVID D. FLATT, JUDGE
                        ACTION NO. 19-CI-00258


STEPHANIE GEORGE                                                        APPELLEE


                                OPINION
                        VACATING AND REMANDING

                                   ** ** ** ** **

BEFORE: ACREE, GOODWINE, AND JONES, JUDGES.

JONES, JUDGE: The Appellant, Jeffrey George appeals the Carter Circuit Court’s

final judgment dissolving his marriage to the Appellee, Stephanie George,

awarding the parties joint custody of their two minor children, setting a

timesharing schedule, designating Stephanie the primary residential custodian of

the children, and ordering Jeffrey to pay child support to Stephanie in the amount

of $850.00 per month. On appeal, Jeffrey asserts the circuit court erred when it
awarded Stephanie substantially more parenting time with the children without

first having made a finding that equal parenting time was not in children’s best

interests as required by KRS1 403.270(2). Jeffrey also asserts that it is unclear how

the circuit court arrived at the amount of child support he was to pay Stephanie,

and that the support order should be reassessed if he is awarded equal timesharing.

Having reviewed the record and being otherwise sufficiently advised, we must

agree with Jeffrey. KRS 403.270(2) creates a rebuttable presumption in favor of

equal timesharing. We are unable to ascertain from the face of the circuit court’s

order whether the circuit court applied the presumption, and there are no best

interest findings to support that Stephanie rebutted the presumption. Accordingly,

we must vacate and remand the order as related to timesharing; and, because the

amount of child support may be influenced by a change in timesharing, we

likewise vacate and remand that portion of the order.

                                 I.    BACKGROUND

                Stephanie and Jeffrey were married on June 5, 2016. Stephanie gave

birth to the parties’ first child in July of 2017. Approximately two years later, the

parties separated, and Stephanie filed a petition seeking to dissolve the parties’

marriage. The circuit court entered a temporary custody, child support, and

timesharing order. Pursuant to this order, the parties were given joint legal custody


1
    Kentucky Revised Statutes.
                                          -2-
of their minor child. Stephanie had timesharing from noon on Saturday through

Thursday at 8:00 a.m. and Jeffrey had timesharing from Thursday at 8:00 a.m. to

noon on Saturday. Jeffrey was ordered to pay $750.00 per month in child support

to Stephanie.

              Stephanie was pregnant with the parties’ second child at time she filed

the petition for dissolution of marriage. Stephanie gave birth to the parties’ second

child in February of 2020 while the parties’ marriage was still intact. The

temporary custody, child support, and timesharing order was not extended to cover

the parties’ second child.2 Instead, approximately two months later, the circuit

court scheduled a final hearing to resolve custody, child support, timesharing, and

property settlement.

              The final hearing was conducted on May 29, 2020. Both parties

testified at the hearing. According to the testimony and evidentiary record, both

parties are employed. Jeffrey, who resides in Louisa, Kentucky, is employed as a

Federal Correction Officer in Inez, Kentucky. He earns a gross salary of

approximately $72,775.37 per year. Jeffrey is required to work forty-eight hours

per week with mandatory overtime. Stephanie, who resides in Ashland, Kentucky,




2
 Approximately one month after the second child’s birth, Jeffrey moved to amend the temporary
custody order to include the parties’ new infant. The circuit court did not take up Jeffrey’s
motion, which coincided with the onset of the COVID-19 pandemic.
                                             -3-
is employed by Ramey Estep Home as a Foster Home Coordinator. She earns

approximately $33,235.20 per year.

              At the time of the hearing, Jeffrey had not seen the parties’ second

child because the prior timesharing and custody order was never modified to

include the second child even though Jeffrey had filed a motion requesting the

second child to be included as part of the order.3 Jeffrey is actively involved in the

older child’s life. The parties live approximately half an hour away from each

other. They frequently met at a gas station midway between their residences to

exchange the older child for timesharing.

              On June 23, 2020, the circuit court entered its findings of fact,

conclusions of law, and decree of dissolution. Therein, the circuit court awarded

the parties joint legal custody of the children. It determined without elaboration

that it was in the best interest of the children to keep the same timesharing schedule

set out in the temporary order. In the body of its judgment, the circuit court

concluded that Jeffrey’s child support per the guidelines was $984.78. However, it

concluded that it was “appropriate under KRS 403.211(3)(g) to deviate from this

guideline amount for reason of extraordinary nature in that there should be some

credit allotted for some childcare expenses that were never incurred [as a result of



3
 Jeffrey also explained that he avoided trying to visit with the newborn due to the COVID-19
pandemic and had concerns about infecting a newborn baby.
                                              -4-
the COVID-19 pandemic].” It concluded that the amount should be reduced to

$950.00 per month. Due to a typographical error, the order portion of the final

judgment directed Jeffrey to pay child support in the amount of $450.00 per month.

             Both parties filed post-judgment motions with the circuit court.

Stephanie asserted that she should be named the primary residential custodian, and

that child support should be ordered at the $950.00 referenced in the body of the

circuit court’s June 23, 2020 findings of fact, conclusions of law, and decree of

dissolution. For his part, Jeffrey sought to amend the timesharing and child

support portions of the final judgment. Jeffrey pointed out that pursuant to KRS

403.270(2), there was a presumption in favor of equal timesharing and that the

“findings provided by [the circuit court] does [sic] not meet the requirements of the

statute.” Jeffrey further submitted that should the circuit court determine that equal

timesharing was appropriate, child support should be calculated using the

“Colorado Method” as explained by this Court in Serrano v. Serrano, No. 2018-

CA-001888-ME, 2020 WL 1231600 (Ky. App. Mar. 13, 2020).

             Ultimately, the circuit court granted Stephanie’s motions to the extent

it named her “primary possessor” of the children. It also granted her motion as to




                                         -5-
child support. It ultimately ordered Jeffrey to pay $850.00 per month in child

support.4

              This appeal followed.

                                        II. ANALYSIS

                                      A. Time Sharing

              We review the circuit court’s decisions as to primary residential

custody and timesharing under the standards of KRS 403.270. Frances v. Frances,

266 S.W.3d 754, 756 (Ky. 2008); Chappell v. Chappell, 312 S.W.3d 364, 366 (Ky.

App. 2010). The circuit court has broad discretion to decide custody and

timesharing. Jones v. Livesay, 551 S.W.3d 47, 51 (Ky. App. 2018). In reviewing a

decision as to where a child will primarily live and how much time he will spend

with his respective parents, we are required to defer to the circuit court’s findings

of facts so long as they are supported by substantial evidence. Frances, 266

S.W.3d at 758. The circuit court is in the best position to resolve the conflicting

evidence and make the determination that is in the child’s best interest. Id. at 758-

59. So long as the circuit court properly follows the mandates of KRS 403.270, we

will defer to its decision if it is neither clearly erroneous nor an abuse of discretion.

Id. at 759.



4
  The circuit court did not explain why it reduced the $950.00 per month contained in the body of
its prior judgment to $850.00.
                                              -6-
               On appeal, Jeffrey argues that circuit court did not follow the

mandates of KRS 403.270(2) where it awarded Stephanie substantially more time

with the children without making any findings to support that equal parenting time

was not in the children’s best interests.5 KRS 403.270(2) provides that a “court

shall determine custody in accordance with the best interests of the child and equal

consideration shall be given to each parent and to any de facto custodian.” The

statute creates a presumption, rebuttable by a preponderance of the evidence, “that

joint custody and equally shared parenting time is in the best interest of the child.”

KRS 403.270(2). The statute provides a lengthy list of factors for the court to

consider in determining the best interests of the child. If the court determines that

a deviation from equal parenting time is appropriate, it must set forth a parenting

time schedule maximizing the time each parent has with the child and “consistent

with ensuring the child’s welfare.” KRS 403.270(2).




5
  We note that Jeffrey’s brief does not conform to Kentucky Rule of Civil Procedure (CR)
76.12(4)(c)(v), which requires the beginning of each argument to contain a statement with
reference to the record showing where the issue was properly preserved for review and in what
manner. While we would be within our rights to sanction Jeffrey for his failure, his statement of
the case provided citations to the record through which we were able to ascertain that Jeffrey
requested equal timesharing and brought the lack of best interest findings and the child support
calculation issue to the circuit court’s attention prior to a final, appealable order having become
final. The imposition of sanctions, which could affect the outcome of the case, are not always
appropriate in appeals involving child custody, timesharing, and support. See Galloway v. Pruitt,
469 S.W.2d 556, 557 (Ky. 1971). Given the discrete issues involved, the relatively short record,
and the magnitude of the issues, we elect not to impose any sanctions on Jeffrey. However, we
caution counsel that failure to follow our briefing requirements in future appeals could result in
sanctions.
                                               -7-
              Under the timesharing schedule ordered by the circuit court, Stephanie

has the children sixty-nine percent of the time and is primary residential custodian

with Jeffrey having the children the remaining thirty-one percent of the time.

While the circuit court found that it was in the best interests of the children to keep

the prior, temporary timesharing schedule in place, it did not acknowledge the

presumption in favor of equal timesharing or make any specific findings explaining

why equal time sharing was not in the children’s best interests in this case.

              Stephanie counters that Jeffrey waived his arguments regarding

timesharing where he failed to request additional findings pursuant to CR 52.04.6

We note, however, that Jeffrey’s CR 59.05 motion to alter, amend, or vacate raised

the issue of lack of findings before the circuit court. As such, we conclude that he

substantially complied with CR 52.04. See CR 52.02 (“The motion [for additional

findings] may be made with a motion . . . pursuant to Rule 59.”). Even if Jeffrey

had not done so, however, we do not believe he would be barred from bringing up

the issue on appeal. The circuit court’s failure to make any kind of a finding

regarding the necessity of deviating from the presumption in favor of equal

timesharing absolved Jeffrey of the requirement to request additional findings by

filing a CR 52.02 motion. See Anderson v. Johnson, 350 S.W.3d 453, 458 (Ky.



6
 Stephanie cites to CR 52.01 in support of her argument; however, CR 52.04 is the rule
governing requests for additional findings.
                                              -8-
2011) (“[A]s a matter of policy, when a court fails to make any kind of factual

findings as required, the litigant should not be prohibited from asking an appellate

court to require the lower court to make such findings.”); Keifer v. Keifer, 354

S.W.3d 123, 126 (Ky. 2011) (“A bare-bone, conclusory order such as the one

entered here, setting forth nothing but the final outcome, is inadequate and will

enjoy no presumption of validity on appeal.”).

             Next, Stephanie asserts that the circuit court’s order contains findings

of fact that implicitly support finding that retention of the temporary order is in the

best interests of the children such as Jeffrey’s work hours. While the record may

contain evidence that would support the circuit court’s ultimate conclusion, we do

not have the authority to make supportive findings where there is no indication that

the lower court actually considered or relied on the evidence. See Moore v. Moore,

626 S.W.3d 535, 539 n.5 (Ky. 2021) (“To conclude an implied ruling by a trial

court was sufficient would clearly run afoul of the mandates of CR 52.01 as noted

in Anderson.”); Transportation Cabinet v. Caudill, 278 S.W.3d 643, 648 (Ky. App.

2009). Since we cannot discern the basis of the circuit court’s decision, we cannot

conduct a meaningful appellate review of its decision to deviate from the

presumption in favor of equal parenting time. McKinney v. McKinney, 257 S.W.3d

130, 134 (Ky. App. 2008).




                                          -9-
             Therefore, we must vacate the portion of the circuit court’s order with

respect to timesharing. On remand the circuit court must apply the presumption in

favor of equal parenting time as set forth in KRS 403.270(2). After considering all

the evidence in relation to the best interest factors, the circuit court should only

deviate from the presumption if it concludes that equal parenting time is not in the

children’s best interests. It must then render written findings of fact to support its

ultimate conclusions. While the findings need not be overly detailed, they must be

sufficient for any later reviewing court to determine that the circuit court engaged

in the proper analysis and to identify the evidence it relied upon in reaching its

ultimate conclusions.

                                  B. Child Support

             The standard of review for determinations of child support is an abuse

of discretion. Downing v. Downing, 45 S.W.3d 449, 454 (Ky. App. 2001). “The

test for abuse of discretion is whether the trial judge’s decision was arbitrary,

unreasonable, unfair, or unsupported by sound legal principles.” Commonwealth v.

English, 993 S.W.2d 941, 945 (Ky. 1999) (citations omitted). An appellate court

will not disturb the holdings or substitute its own judgment when the evidence

supports the trial court’s decision and it did not abuse its discretion when deciding

the case. Combs v. Combs, 787 S.W.2d 260, 262 (Ky. 1990).




                                          -10-
              “Decisions regarding child support obligations must be fair,

reasonable, and supported by sound legal principles.” Seeger v. Lanham, 542

S.W.3d 286, 298 (Ky. 2018) (internal quotation marks and citation omitted). With

regard to child support, “[a]s long as the family court’s discretion comports with

the guidelines, or any deviation is adequately justified in writing, this Court will

not disturb the [family] court’s ruling[.]” Ciampa v. Ciampa, 415 S.W.3d 97, 99

(Ky. App. 2013).

              Jeffrey’s primary contention appears to be that the circuit court did

not adequately explain how it arrived at the $850.00 per month, a deviation from

the guidelines. He further maintains that if he is awarded joint timesharing, the

circuit court should use the Colorado Method, as explained in Serrano, 2020 WL

1231600 at *14-15, to calculate the amount of his child support.7 In Serrano, we

explained that the Colorado Method was a permissible way to calculate child

support where shared parenting exceeds forty percent. Id. at *14. “Applying the

Colorado Method means adding two steps to the existing formula and, therefore,

deviating from it.” Id. “The first additional step calls for multiplying the support

obligation determined under KRS 403.212(7) by 1.5 or 150%. This assures that

the total support award is adequate to the needs of the children.” Id. “The second



7
 We note that Serrano is an unpublished opinion and may only generally be cited as persuasive
authority. CR 76.28(4)(c).
                                            -11-
additional step requires factoring in the percentage of shared parenting, i.e., the

percentage of the time the children spend with each parent.” Id. (quotation marks

and citations omitted).

             In Serrano, we remanded for the trial court to take into consideration

the Colorado Method because it was unclear whether the lower court was aware

that it was a permissible method for a Kentucky court to employ. Id. (“Although

the Supreme Court only expressly approved the Colorado Method for Campbell

Family Court, there is a necessary implication that it is impliedly available to

family courts throughout Kentucky. Otherwise, the goal of uniformity would be

thwarted and compliance with the federal mandate at risk.”). However, we did not

mandate its use. Other considerations may be relevant and appropriate for the

circuit court to consider. See McFelia v. McFelia, 406 S.W.3d 838, 841 (Ky.

2013) (“One such example is the relative financial position of each parent. It

would be arguably inappropriate to require a low wage parent to pay half of the

child support to a high wage parent even if there is a 50–50 time-sharing

arrangement. The net result of that could be to impoverish one home while

creating superfluity in the other.”). In other words, just because a family court may

utilize the Colorado Method, does not mean it must do so in all situations where

the parties are awarded equal parenting time.




                                         -12-
             Because we are vacating the parenting time award for application of

the presumption in favor of equal parenting time, we conclude that we should

likewise vacate the order with respect to the amount of child support. The time

each parent has the children may influence the circuit court’s decision with respect

to child support. Should the circuit court change the amount of parenting time, it

may find it necessary to modify the child support award. However, we explicitly

decline to mandate the use of any particular formula or method to justify a

deviation from the guidelines. Our sole requirement is that if the circuit court

determines that it is necessary to deviate from the guidelines it must explain its

reasons in a final written order. KRS 403.211.

                                 III. CONCLUSION

             For the foregoing reasons we vacate the Carter Circuit Court’s order

with respect to timesharing and child support and remand for additional findings of

fact and conclusions of law.



             ALL CONCUR.



 BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Natasha L. Kinnan                         Brandon M. Music
 Ashland, Kentucky                         Grayson, Kentucky



                                         -13-